Citation Nr: 0813375	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September 1970 to January 1971.  He also served in the Army 
National Guard of Iowa from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran seeks service connection for major depressive 
disorder, to include as secondary to his service-connected 
bilateral knee disability.  Specifically, the veteran asserts 
that he could no longer perform his job as a manufacturing 
engineer due to his bilateral knee disability, and that his 
depression and anxiety began when he went on disability leave 
from his job as a result of his knee disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

In a December 2006 VA mental disorders examination, the VA 
examiner concluded that the veteran's major depressive 
disorder was not caused by his service-connected bilateral 
knee disability.  However, this opinion fails to consider 
whether the veteran's major depressive disorder was 
aggravated by his service-connected bilateral knee 
disability.  As aggravation of a nonservice-connected 
disability by a service-connected disability is also part of 
the criteria under which secondary service connection may be 
granted, an opinion as to whether the veteran's major 
depressive disorder has been aggravated by his bilateral knee 
disability must be obtained.

Accordingly, the Board finds that another VA mental disorders 
examination is necessary to clarify whether the veteran's 
currently diagnosed major depressive disorder was aggravated 
by his service-connected bilateral knee disability.  Allen, 7 
Vet. App. at 439.

Accordingly, the case is remanded for the following action:

1.  The veteran's claims file and a copy 
of this Remand must be forwarded to the VA 
examiner who conducted the December 2006 
VA examination to address whether the 
veteran's major depressive disorder is 
aggravated by his service-connected 
bilateral knee disability, and if so, what 
is the degree of any such aggravation.  If 
the December 2006 VA examiner is no longer 
available, then a new examination must be 
conducted to determine the etiology of any 
psychiatric disorder found.  The veteran's 
claims file and a copy of this Remand must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post-service medical 
records, the examiner must provide an 
opinion as to whether any psychiatric 
disorder found was caused by or aggravated 
by the veteran's service-connected 
bilateral knee disability.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a psychiatric disorder, to include as 
secondary to a service-connected bilateral 
knee disorder.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

